660 F.2d 1093
109 L.R.R.M. (BNA) 2287
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MICHIGAN STATE BUILDING AND CONSTRUCTION TRADES COUNCIL,AFL-CIO, et al., Respondents.
No. 75-1453.
United States Court of Appeals,Sixth Circuit.
Sept. 18, 1980.

Petition to Enforce an Order of the National Labor Relations Board.
Elliott Moore, Deputy Associate Gen. Counsel, Paul Elkind, Asst. Gen. Counsel, for contempt litigation; N. L. R. B., Washington, D. C., for petitioner.
Donald J. Prebenda, F. Daniel Bohn, Prebenda & Bohn, Southfield, Mich., Darryl R. Cochrane, McCroskey, Libner, VanLeuven, Feldman, Kortering, Cochrane & Brock, Muskegon, Mich., James F. Finn, Thomas C. Mayer, Mayer & Mayer, Detroit, Mich., for respondents.
Before LIVELY, Circuit Judge, and PHILLIPS and PECK, Senior Circuit Judges.

ORDER

1
Upon receipt and consideration of the Special Master's letter report dated October 28, 1980, and after reviewing the proceedings before the Special Master, it is ORDERED that the judgment and fine signed by the Special Master on September 18, 1980 is hereby approved.  It is further ORDERED that the judgment and probation/commitment also signed by the Special Master on September 18, 1980 be and it hereby is approved.


2
THOMAS P. THORNTON, Special Master.


3
On this 18th day of September 1980, by direction of this Court came before the Special Master one of the attorneys appointed to prosecute this action and the respondent Eugene D. Tolot appearing in person and by counsel, James F. Finn.


4
It is ADJUDGED that the respondent Eugene D. Tolot has been convicted upon his plea of guilty of criminal contempt of this Court as charged; the respondent having waived presentence report, and the Court having asked the respondent whether he has anything to say why judgment should not be pronounced, and no sufficient cause to the contrary being shown or appearing to the Court:


5
It is ADJUDGED that respondent Eugene D. Tolot is guilty as charged and convicted.


6
It is ADJUDGED that the respondent is hereby committed to the custody of the Attorney General or his authorized representative for imprisonment for a period of ninety (90) days.


7
It is ADJUDGED that execution of the sentence shall be suspended and the respondent placed on probation with supervision by the United States Probation Office for a period of one year upon the following terms and conditions: The respondent shall abide by and conduct himself in all respects consistently with the judgment entered in the above-numbered case on May 13, 1975, the contempt adjudication filed in the above-numbered case on April 22, 1977, and the order entered today against the Michigan State Building and Construction Trades Council, AFL-CIO, its officers and agents.  The respondent shall not in any way, by any action or inaction, engage in, induce, encourage, permit, or condone any violation of said decrees.  Otherwise the respondent may be brought before the Court for a violation of the orders and his probation, in which event the Court may revoke probation and cause to be executed the suspended portion of the sentence and take such other or further action as it may deem appropriate.


8
It is ORDERED that the Clerk deliver a certified copy of this Judgment and Probation/Commitment to the United States Marshal for the Eastern District of Michigan or other qualified officer.

JUDGMENT AND FINE

9
On this 18th day of September 1980, by direction of the Court, came before the Special Master one of the attorneys appointed to prosecute this action and the respondent Michigan State Building and Construction Trades Council, AFL-CIO, (the "Union") represented by Stanford D. Arnold duly authorized for the purpose and by counsel, Donald J. Prebenda and Thomas C. Mayer.


10
It is ADJUDGED that upon the filing of Respondent Union's Statement to the Court and its plea of nolo contendere the respondent Union has been convicted of criminal contempt of this Court; the respondent having waived presentence report, and the Court having asked Stanford D. Arnold, the duly authorized representative whether the said Union has anything to say why judgment should not be pronounced, and no sufficient cause to the contrary being shown or appearing to the Court:


11
It is ADJUDGED that the respondent Union is guilty of criminal contempt of this court.


12
It is ADJUDGED that the Union pay to the United States of America a fine in the sum of eleven thousand ($11,000) dollars.  The fine is to be paid to the United States of America by certified check within ten days from the date of entry of this Judgment and Fine, and shall be deposited with the Clerk of the Court, and that in default of payment of said fine, appropriate action shall be instituted by the United States of America to recover the amount thereof.


13
It is ORDERED that the Clerk deliver a certified copy of this judgment to the United States Marshal for the Eastern District of Michigan or other qualified officer.